 1

 2                                  UNITED STATES DISTRICT COURT
 3                     EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 4

 5    YOLANDA ALMANZA,                                     YOLANDA ALMANZA,                                Cas
 6                                                                         Plaintiff,
                              Plaintiff                                                                    OR
 7                                                                 v.                                      EX
              vs.                                                                                          SC
 8                                                         CREDIT ONE BANK, N.A., et al.,
      CREDIT ONE BANK, N.A. and JOHN DOES                                                                  (Do
 9    1-25,                                                             Defendants.
                                                         Case No. 1:17-cv-00830-DAD-SKO
10
                              Defendants                 ORDER DIRECTING THE CLERK OF THE
11                                                       COURT TO CLOSE THE CASE
12    CREDIT ONE BANK, N.A.,                             (Doc. 53)
13                    Third-Party Plaintiff,
14            vs.
15    PETER ALMANZA and ROES
      1-25,
16
                      Third-Party Defendant.
17

18
19            On December 3, 2018, the parties filed a joint stipulation dismissing the action with

20 prejudice. (Doc. 53.) In light of the parties’ stipulation, this action has been terminated, see Fed.

21 R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

22 been dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

23

24 IT IS SO ORDERED.

25
     Dated:     December 3, 2018                                   /s/   Sheila K. Oberto             .
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
